Citation Nr: 1716625	
Decision Date: 05/16/17    Archive Date: 05/22/17

DOCKET NO.  13-07 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Whether a timely substantive appeal (VA Form-9) was filed with respect to the February 2010 rating decision that denied service connection for peripheral vestibular deficit associated with tinnitus. 


REPRESENTATION

Veteran represented by:	James McElfresh, Agent


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. Taylor, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the U.S. Navy from January 1956 to June 1959.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah. 

In October 2012, the Veteran testified at a hearing before a Decision Review Officer. The transcript of the hearing is of record. 

The Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for further development in April 2016, specifically to afford the Veteran the opportunity to appear before a Veterans Law Judge (VLJ) at a Board hearing.  The Veteran was scheduled to appear at a Board hearing in August 2016. However, the Veteran indicated on his Travel Board Election Form that he wished to withdraw his appeal.  

The Board reviewed the Veteran's electronic claims file which includes records in Virtual VA and Veterans Benefits Management System (VBMS) databases prior to rendering its decision. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

In August 2016, prior to the promulgation of a decision in the appeal, the Veteran notified VA that he wished to withdraw his appeal regarding the issue of whether a timely substantive appeal (VA Form-9) was filed with respect to the February 2010 rating decision that denied service connection for peripheral vestibular deficit associated with his service-connected tinnitus.
CONCLUSION OF LAW

The criteria for withdrawal of the Veteran's substantive appeal on the issue of whether a timely substantive appeal (VA Form-9) was filed with respect to the February 2010 rating decision that denied service connection for peripheral vestibular deficit associated with his service-connected tinnitus have been met.     38 U.S.C.A. § 7105 (West 2015); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under applicable criteria, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2015). An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204  (2016). Withdrawal may be made by an appellant or by his or her authorized representative. Id.  

In the present case, the Veteran endorsed "I wish to withdraw my appeal" on the Travel Board Request Form returned to the AOJ in August 2016. The Veteran indicated that he wished to withdraw his appeal regarding whether a timely substantive appeal (VA Form-9) was filed with respect to the February 2010 rating decision that denied service connection for peripheral vestibular deficit associated with his service-connected tinnitus. 

Hence, there remains no allegation of error of fact or law for appellate consideration with respect to this claim. Under the circumstances, the issue is no longer within the Board's jurisdiction. See Hamilton v. Brown, 4 Vet. App. 528 (1993) (en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (holding that the Board is without the authority to proceed on an issue if the claimant indicates that consideration of that issue should cease). Accordingly, the Board does not have jurisdiction to review the appeal of the issue, and it is dismissed.

	(CONTINUED ON NEXT PAGE)

ORDER

The appeal as to the issue of whether a timely substantive appeal (VA Form-9) was filed with respect to the February 2010 rating decision that denied service connection for peripheral vestibular deficit associated with tinnitus is dismissed.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


